Sandra L. Jacquot Shawnee County Counselor Shawnee County Courthouse 200 S.E. 7th Street, Suite 100 Topeka, Kansas  66603-3932
Dear Ms. Jacquot:
You request our opinion on whether K.S.A. 1994 Supp. 65-516
applies to the Shawnee county youth center which is a juvenile detention center as defined at K.S.A. 1994 Supp. 38-1602(f). K.S.A. 1994 Supp. 65-516 prohibits persons with certain misdemeanor convictions from working in a "child care facility." Thus, your query involves whether a juvenile detention center is a "child care facility."  If so, then K.S.A. 1994 Supp. 65-516 will prohibit an individual with certain misdemeanor convictions from working there.
K.S.A. 65-501 et seq. provide the statutory framework for licensing and regulating "child care facilities" by the Kansas department of health and environment (KDHE).  K.S.A. 1994 Supp.65-501 makes it unlawful for a governmental subdivision such as the county to maintain a "child care facility for children under 16" without a license from KDHE.  The phrase "child care facility" is defined at K.S.A. 1994 Supp. 65-503(c)(1) as follows:
  "(D)  Any receiving or detention home for children under 16 years of age provided or maintained by . . . the county."  (Emphasis added).
It is your opinion that because the Shawnee county youth center houses children between the ages of 16 and 18 as well as those under the age of 16 that it is not a "child care facility" and, therefore, not subject to regulation by KDHE.
The fact that the youth center also houses children over the age of 16 is irrelevant to the issue of whether the youth center is a "detention home for children under 16 years of age."  "Detention" means the temporary care of adjudicated juvenile offenders who require secure custody pursuant to the juvenile offender code. K.A.R. 28-4-350(d).  Although the phrase "detention home for children under 16 years of age" is antiquated [this same language was present in the predecessor statute to K.S.A. 65-503 enacted in 1919], the legislative history of K.S.A. 65-501 et seq. evidences a concern that the state regulate all persons or local governmental entities desirous of operating housing facilities for children.
Clearly, the youth center houses children under the age of 16 who are juvenile offenders.  Therefore, it is our opinion that the youth center is a "child care facility" subject to KDHE regulation.  Consequently, K.S.A. 1994 Supp. 65-516 applies to prohibit the employment of individuals with certain misdemeanor convictions.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Mary Feighny Assistant Attorney General
CJS:JLM:MF:jm